Title: To George Washington from Henry Knox, 8 October 1783
From: Knox, Henry
To: Washington, George


                        
                            Sir
                            West point 8th October 1783
                        
                        I have just received your Excellencys favor of the 28th ult., requesting a return of clothing, which will be
                            actually wanted supposing the troops necessary during the Winter. And of the 26th ultimo, containing the resolves of
                            Congress, thanking general Howe, and the detachment under his orders, which, with your Excellencys sentiments, will be
                            published this day. The return shall be forwarded as soon as possible.
                        I enclose the Weekly return of the troops, and a statement of the periods for which the men in this quarter,
                            are engaged to serve. By this, and supposing that the numbers of the first massachusetts regiment, are similar to the
                            other regiments of that line, it will appear that more than 1500 men will be discharged, previously to the first of next
                            April.
                        I imagine that your Excellency may be in possession of a similar return, but it is possible, it may not be at
                            hand and it is necessary to enable you to judge whether the services of these men, through the Winter, will probably
                                to any degree, be adequate to the expences of detaining them especially as they must be clothed, in
                            order to encounter the severities of the season.
                        I propose setting to work, as soon as the Quarter master General, shall be able to make the
                            necessary arrangements of places for that purpose, a party of five or six hundred
                            men, to obtain wood for the Garrison, which may be here, the ensuing Winter. These men to be of the
                            number whose times first expire, and to receive the discharges as soon as the task assigned shall be
                            finished which will be probably before the 10th of next month. I flatter myself that this will be
                            consistent with the intention of your letter of the 25th ultimo.
                        A board of inspection have been sitting in order to discharge all the infirm men, but they
                            have not yet made their report.
                        Before I received your Excellencys favor I have requested a return of clothing in store, which I have just
                            received, and enclose a copy of it. I have the honor to be with the highest respect Your Excellencys obedient Servant
                        
                            H. Knox
                        
                    